DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is in response to amendment filed on 1/28/2021, in which claims 1, 3 - 4, 6, 10, and 12 - 20 was amended, and claim 7 – 8 was canceled, and claims 1 – 6 and 9 - 20 was presented for examination.
3.	Claims 1 – 6 and 9 - 20 are now pending in the application.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.
 
Response to Arguments
5.	Applicant’s arguments, see pages 11 - 18, filed on 1/28/2021, with respect to claims 1 – 6 and 9 – 20 have been fully considered and are persuasive.  The rejection of claims 1 – 6 and 9 - 20 has been withdrawn. 



EXAMINER’S AMENDMENT
6.	Authorization for this examiner’s amendment was given in Authorization for this examiner’s amendment was given in a telephone interview with Nathan J. Mutter (Reg. No.70,107) on February 26th, 2021 and March 10th, 2021.
	Please amends the title of the invention as follows;
METHOD AND SYSTEM FOR CLASSIFYING USER IDENTIFERS INTO SIMILAR SEGMENTS
Please amends claims 1, 3, 12 – 13, and 17 - 18 as follows: 
1.	(Currently Amended) A method for database processing, comprising:
classifying a plurality of user identifiers into one or more segments based at least in part on attribute records associated with the plurality of user identifiers, the plurality of user identifiers being members of a user population;
calculating a measure of importance for each of the attribute records relative to classification in the one or more segments of the plurality of user identifiers, the calculation being based at least in part on a probability 
identifying, for a segment of the one or more segments, a degree of overlap for an attribute record with the segment, the degree of overlap based on a number of user identifiers in the segment associated with the attribute record relative to a total number of user identifiers in the user population that are associated with the attribute record;
performing the identifying for each of the one or more segments and each of the attribute records relative to the one or more segments; 
determining an average of the degree of overlap the one or more segments;
generating a correlation factor based on the average that reflects a correlation of attribute records in the user population relative to the one or more segments;
adjusting the measure of importance for each of the attribute records relative to the one or more segments based on the correlation factor; and
identifying a set of user identifiers that satisfies a similarity condition relative to the one or more segments, the set of user identifiers identified based at least in part on attribute records associated with the set of user identifiers and an adjusted measure of importance for each of the attribute records associated with the set of user identifiers.
3.	(Currently Amended) The method of claim 1, further comprising:
receiving additional user identifiers and additional attribute records associated with the additional user identifiers;
modifying the user population based on using the additional attribute records associated with the additional user identifiers to generate a modified user population; and
calculating the measure of importance for each of the additional attribute records based at least in part on a probability 
12.	(Currently Amended) An apparatus for database processing, comprising:
a processor,
memory in electronic communication with the processor; and
instructions stored in the memory and executable by the processor to cause the apparatus to:
	classify a plurality of user identifiers into one or more segments based at least in part on attribute records associated with the plurality of user identifiers, the plurality of user identifiers being members of a user population;
	calculate a measure of importance for each of the attribute records relative to classification in the one or more segments of the plurality of user identifiers, the calculation being based at least in part on a probability 
	identify, for a segment of the one or more segments, a degree of overlap for an attribute record with the segment, the degree of overlap based on a number of user identifiers in the segment associated with the attribute record relative to a total number of user identifiers in the user population that are associated with the attribute record;
	perform the identifying for each of the one or more segments and each of the attribute records relative to the one or more segments; 
	determine an average of the degree of overlap the one or more segments;
	generate a correlation factor based on the average that reflects a correlation of attribute records in the user population relative to the one or more segments;
	adjust the measure of importance for each of the attribute records in the user population relative to the one or more segments based on the correlation factor; and
	identify a set of user identifiers that satisfies a similarity condition relative to the one or more segments, the set of user identifiers identified based at least in part on attribute records associated with the set of user identifiers and an adjusted measure of importance for each of the attribute records associated with the set of user identifiers.

13.	(Currently Amended) The apparatus of claim 12, wherein the instructions are further executable by the processor to cause the apparatus to:
receive additional user identifiers and additional attribute records associated with the additional user identifiers;
modify the user population based on the additional attribute records associated with the additional user identifiers to generate a modified user population; and
calculate the measure of importance for each of the additional attribute records based at least in part on a probability 
17.	(Currently Amended) A non-transitory computer-readable medium storing code for database processing, the code comprising instructions executable by a processor to:
classify a plurality of user identifiers into one or more segments based at least in part on attribute records associated with the plurality of user identifiers, the plurality of user identifiers being members of a user population;
calculate a measure of importance for each of the attribute records relative to classification in the one or more segments of the plurality of user identifiers, the calculation being based at least in part on a probability 
identify, for a segment of the one or more segments, a degree of overlap for an attribute record with the segment, the degree of overlap based on a number of user identifiers in the segment associated with the attribute record relative to a total number of user identifiers in the user population that are associated with the attribute record;
perform the identifying for each of the one or more segments and each of the attribute records relative to the one or more segments; 
determine an average of the degree of overlap for each of the one or more segments;
generate a correlation factor based on the average that reflects a correlation of attribute records in the user population relative to the one or more segments;
adjust the measure of importance for each of the attribute records in the user population relative to the one or more segments based on the correlation factor; and
identify a set of user identifiers that satisfies a similarity condition relative to the one or more segments, the set of user identifiers identified based at least in part on attribute records associated with the set of user identifiers and an adjusted measure of importance for each of the attribute records associated with the set of user identifiers.
18.	(Currently Amended) The non-transitory computer-readable medium of claim 17, wherein the instructions are further executable to:
receive additional user identifiers and additional attribute records associated with the additional user identifiers;
modify the user population based on the additional attribute records associated with the additional user identifiers to generate a modified user population; and
calculate the measure of importance for each of the additional attribute records based at least in part on a probability 

Reason for Allowance
7.	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 1 – 6 and 9 - 20 (renumbered 1 – 18) are allowed in light of the applicant’s arguments and in light of the prior art made of record.
         The present application is directed to method, apparatus, and non-transitory computer-readable medium for performing lookalike analysis on a data set. The closest Qu et al (US 8,655,695 B1), Modarresi et al (US 2019/0080352 A1), and Kenedy et al (US 2008/0228768 A1) disclose similar features of performing lookalike analysis on a data set. However, Qu et al (US 8,655,695 B1), Modarresi et al (US 2019/0080352 A1), and Kenedy et al (US 2008/0228768 A1), alone, or, in combination, fails to anticipate or render obvious the recited features of  “calculating a measure of importance for each of the attribute records relative to classification in the one or more segments of the plurality of user identifiers, the calculation being based at least in part on a probability that a particular user identifier is classified in each of the one or more segments given that either the particular user identifier is associated with each attribute record or that the particular user identifier is not associated with each attribute record; identifying, for a segment of the one or more segments, a degree of overlap for an attribute record with the segment, the degree of overlap based on a number of user identifiers in the segment associated with the attribute record relative to a total number of user identifiers in the user population that are associated with the attribute record; performing the identifying for each of the one or more segments and each of the attribute records relative to the one or more segments; determining an average of the degree of overlap the one or more segments; generating a correlation factor based on the average that reflects a correlation of attribute records in the user population relative to the one or more segments; adjusting the measure of importance for each of the attribute records relative to the one or more segments based on the correlation factor” in conjunction with other features of the independent and dependent claims are not taught nor suggested by the prior art made of record (See PTO-892 and 1449). Therefore, the pending claims 1 – 6 and 9 - 20 (renumbered 1 – 18) are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



2/26/2021